TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 29, 2015



                                       NO. 03-14-00132-CV


                      Donald L. Knepp and Andrea L. Knepp, Appellants

                                                  v.

                             K.R.A.K. Investments, LLC, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on April 30, 2014. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.